Citation Nr: 0809838	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  05-39 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for a right foot 
disorder.

2. Entitlement to service connection for a left foot 
disorder.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
January 1992.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.


FINDINGS OF FACT

1. VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claims.

2. A right foot disorder was not present in service, 
manifested within one year of the veteran's discharge from 
service, or shown to be causally or etiologically related to 
any disease, injury, or incident in service.

3. A left foot disorder was not present in service, 
manifested within one year of the veteran's discharge from 
service, or shown to be causally or etiologically related to 
any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1. A right foot disorder was not incurred in or aggravated by 
the veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2. A left foot disorder was not incurred in or aggravated by 
the veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  In this case, the veteran was 
provided with a VCAA notification letter in October 2004, 
prior to the initial unfavorable AOJ decision issued in May 
2005.  

Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. At 120-121. 

In reviewing the veteran's claims of entitlement to service 
connection, the Board observes that the October 2004 letter 
informed him of the type of evidence necessary to establish 
service connection, how VA would assist him in developing his 
claim, and his and VA's obligations in providing such 
evidence for consideration and requested that he send any 
evidence in his possession to VA.  Accordingly, as the 
veteran was fully notified in accordance with VCAA prior to 
the initial RO adjudication, there is no prejudice to the 
veteran in the Board issuing a decision at this time.  

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must notify the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.

In the present case, no communication from the RO to the 
veteran advised him of the evidence necessary to establish 
entitlement to a disability rating and effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these two elements, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes herein that the 
preponderance of the evidence is against the veteran's 
service connection claims, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard; Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
As indicated above, all content requirements of a VCAA notice 
have been fully satisfied in this case.  Therefore, the Board 
finds that delaying appellate review by providing additional 
VCAA letters to the veteran would be of no benefit. 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's service medical 
records, VA medical records, private treatment records, and 
an April 2005 VA examination report were reviewed by both the 
RO and the Board in connection with adjudication of his 
claim.  The veteran has not identified any additional, 
relevant records that VA needs to obtain for an equitable 
disposition of his claims. 

Based on these facts, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claims without further development.  Thus, the Board finds 
that additional efforts to assist or notify the veteran in 
accordance with VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duty to inform and assist 
the veteran at every stage in this case.  Therefore, he will 
not be prejudiced by the Board proceeding to the merits of 
the claims.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including arthritis, to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.    

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.   38 U.S.C.A. § 1112; 38 
C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

The veteran contends that his current right and left foot 
disorders began in service and have continued since service.  
Therefore, he contends that service connection is warranted. 

The veteran's service medical records reflect treatment for 
various disorders related to the feet during service.  In 
February 1972, the veteran complained of right foot and ankle 
pain for the last three to four years.  X-rays and clinical 
examination were normal, though his arches were reported as 
fairly high.  Arch supports were prescribed.  An April 1972 
VA record reveals that the veteran experienced no help from 
the arch supports.  The veteran reported right ankle and foot 
injury in high school.  In May 1973, a history of right foot 
pain was noted, but X-rays were within normal limits.  A 
September 1973 record reflects that the veteran was seen 
again for aching pain in the right foot arch, heel, and 
tibia.  A blister on the right heel was treated in December 
1973.  Athlete's foot was noted in September 1976, January 
1981, and September 1982.  Foot fungus of the right toe and 
foot was treated in April 1978.  Contusions of the right 
first and second toes were noted in July 1979, and August 
1979 X-ray report demonstrates the presence of fractures of 
the right first and second toes.  In November 1979, he 
requested new arch supports.  No in-service treatment of a 
foot disorder is indicated after September 1982, and there is 
no treatment of record specific to the left foot.  None of 
the veteran's in-service periodic physical evaluations 
reported any foot disorders, and, at his August 1991 
separation examination, he denied any foot problems.  The 
clinical examination was normal.  

Post-service records show diagnoses of osteoarthritis, 
calcaneal spurs, plantar warts, nail fungus, and ingrown 
toenails.  The veteran reports receiving a diabetic foot 
examination annually, and the first such examination of 
record is dated in October 2003, revealing diagnoses of 
plantar warts and nail fungus.  A December 2003 podiatry 
record reflects treatment for plantar warts and ingrown 
toenails.  In April 2004, the veteran reported that the urea 
cream and shoe changes had resolved the pain.  A January 2005 
treatment record shows that he complained of arch pain and 
requested an appointment with podiatry.  At the April 2005 VA 
examination, X-rays revealed osteoarthritis and calcaneal 
spurs of each foot, with narrowing of the joints. Thus, the 
Board determines that the veteran has current diagnoses of a 
right foot disorder and a left foot disorder. 

The Board has considered all relevant evidence of record 
regarding the veteran's claims for service connection for 
right and left foot disorders.  The Board first considered 
whether service connection is warranted for either a right or 
left foot disorder on a presumptive basis as he has a current 
diagnosis of osteoarthritis in each foot.  However, the 
record fails to show that the veteran manifested 
osteoarthritis of either foot to a degree of 10 percent 
within one year following his service discharge in January 
1991.  As such, presumptive service connection is not 
warranted for a right foot disorder or a left foot disorder.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

The Board next considered whether service connection is 
warranted for right or left foot disorders on a direct basis.  
However, while the veteran has a current diagnosis of 
osteoarthritis and calcaneal spurs in each foot, the record 
shows no complaint or diagnosis of either disability during 
active service or for many years thereafter.  Specifically, 
the first foot examination of record is dated in October 
2003, and the report reveals only plantar warts and nail 
fungus.  The first post-service medical record to report a 
musculoskeletal diagnosis of the feet is the April 2005 VA 
examination and X-ray reports.  The lapse in time between 
service and the first complaints and diagnoses weighs against 
the veteran's claims.  The Board may, and will, consider in 
its assessment of a service connection the passage of a 
lengthy period of time wherein the veteran has not complained 
of the malady at issue.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

Additionally, at the April 2005 VA examination, the VA 
examiner reviewed the claims file and noted the treatment for 
foot complaints in service, and performed a clinical 
examination of the veteran's feet, as well as X-rays.  She 
then opined that it is less likely than not that the 
veteran's right and left foot disorders are the result of 
injury or aggravation while in service.  There is no other 
competent evidence of record addressing the question of a 
causal nexus between the veteran's current diagnoses and his 
military service. 

The Board acknowledges the veteran's concerns that the VA 
examiner did not accurately record his reported symptomology.  
However, the question on appeal is not the veteran's current 
level of disability due to his foot disorders, but whether 
the foot disorders are a result of service.  Thus, the Board 
determines that the April 2005 VA examination provides a 
sufficient basis for reaching a decision on the veteran's 
claim. 

Therefore, there is no competent medical evidence that has 
attributed the onset of the veteran's right or left foot 
disorders to his service.  The veteran's claims that his foot 
disorders were present during, and are the result of, his 
military service are supported solely by his own statements.  
Laypersons are competent to speak to symptomology when the 
symptoms are readily observable.  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  However, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the question of diagnosis and causation.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In the absence of 
any competent evidence connecting the right and left foot 
disorders to the veteran's time in service, the Board 
concludes that service connection for a right foot disorder 
and a left foot disorder is not warranted.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claims of entitlement to service 
connection for a right foot disorder and a left foot 
disorder.  Therefore, his claims must be denied.




ORDER

Service connection for a right foot disorder is denied.

Service connection for a left foot disorder is denied.  

____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


